Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 7, 2018

                                    No. 04-18-00456-CR

                                   Henry T. GARLAND,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001CR7086
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                      ORDER

       Appellant’s motion for extension of time to respond to the court’s show cause order is
granted. We order the response due August 31, 2018. No further extensions of time will be
granted.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court